ORIGINAL
                                                                                            04/05/2022


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: AF 06-0090


                                         AF 06-0090
                                                                              FILED
                                                                              APR 0 5 2022
 IN THE MAHER OF THE APPOINTMENT                                             Bowen Greenwooa
                                                                          c lerk of Supreme Cou
 OF MEMBERS TO THE COMMISSION ON                                                               rt
                                                                     O   RD       nf "nnt.na
 PRACTICE OF THE SUPREME COURT OF
 THE STATE OF MONTANA



       Pursuant to Section I of the Rules Establishing the Commission on Practice of the
Supreme Court of the State of Montana (COP), an Order was issued February 16, 2022,
requesting that the Honorable John W. Larson conduct an election for appointment to the
COP among the resident members of the State Bar in COP Area B, and to certify to this
Court the results of that election.
       The election was held, and Judge Larson has certified the results to this Court. By
Rule this Court is obligated to appoint from a list of the top three candidates who received
votes in this region. The Court extends its gratitude to all attorneys who expressed an
interest in serving on the Commission.
       Based on the election results, the Court hereby reappoints the following member to
the Commission on Practice of the Supreme Court of the State of Montana:
       Area B:
       W. Carl Mendenhall
       2411 43rd Street
       Missoula, MT 58403

Effective the date of this Order, Mr. Mendenhall is reappointed to a four-year term to expire
on April 1, 2026.
       The Clerk is directed to mail a copy of this Order to the Secretary of State of the
State of Montana for filing, to the Honorable John W. Larson, to W. Carl Mendenhall, to
the State Bar of Montana, to each member of the Commission on Practice, and to Shelly
Smith, Office Administrator for the Commission on Practice.
             `1"\--.
Dated this      day of April, 2022.



                                           Chief Justice




                                               RI.




                                          A!   IV1 -4 0 10%....


                                                            aft


                                               Justices




                                      2